Everhart v Everhart (2022 NY Slip Op 06396)





Everhart v Everhart


2022 NY Slip Op 06396


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, WINSLOW, AND BANNISTER, JJ.


886 CA 22-00410

[*1]TIFFANY L. EVERHART, PLAINTIFF-APPELLANT,
vROBERT E. EVERHART, III, DEFENDANT-RESPONDENT. 


GABRIELE LAW, PLLC, BUFFALO (VANESSA C. GABRIELE OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
BARNEY & BARNEY, ROCHESTER (BRIAN J. BARNEY OF COUNSEL), FOR DEFENDANT-RESPONDENT.
MARGARET RESTON, ROCHESTER, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Supreme Court, Monroe County (John B. Gallagher, Jr., J.), entered March 1, 2022 in a divorce action. The order, inter alia, awarded plaintiff temporary maintenance and child support. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 3, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court